Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0076678, 1st interpretation) in view of Horie (US 2011/0249339).
Regarding claim 1, Lee teaches a color conversion panel (Fig. 1 and Fig. 9-13, [0043-0080, 0120-0180]) comprising: 
a first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]) and a second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]) that are disposed on a substrate (310 in Fig. 10 and 13); 
a blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) disposed on (Fig. 10 and 13) the substrate (310 in Fig. 10 and 13), the first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]), and the second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]), the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) including at least one of a first blue pigment and a first blue dye ([0045, 0057, 0087]); 
a first color conversion layer (330R in Fig. 10 and 13, [0060-0070]) overlapping the first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]) and including a semiconductor nanocrystal (331R in Fig. 10 and 13, [0066-0070]); 
a second color conversion layer (330G in Fig. 10 and 13, [0060-0070]) overlapping the second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]) and including a semiconductor nanocrystal (331G in Fig. 10 and 13, [0066-0070]); and 
a transmissive layer (320B in Fig. 10 and 13, [0071]) that overlaps the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]).
Lee does not explicitly point out that the blue layer is a low refractive index layer.
Horie teaches that (Fig. 1, [0119-0126, 0168], Table 1) a blue pigment layer (13c in Fig. 1) is a low refractive index layer (Fig. 1, [0057, 0120, 0125-0126, 0138, 0168], since Horie teaches that the refractive index of the blue pigment is close to 1.50, the refractive index of the red pigment is close to 3.00, the refractive index of the green pigment is close to 2.00, and a blue color filter material is used the material for the low optical density layer 12a which has a refractive index of 1.51 in table 1,  Horie teaches that the blue pigment layer is a low refractive index layer).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Horie for the system of Lee such that in the system of Lee, the blue layer is a low refractive index layer. The motivation is that the manufacture process of a color filter substrate can advantageously be simplified, the overall reflection is reduced and the display quality is improved (Horie, [0119, 0174]).

Regarding claim 12, Lee teaches that a display device (Fig. 1 and Fig. 9-10, [0043-0080, 0120-0133]) comprising: 
a display panel (the display panel 10 in Fig. 10 and 13); and 
a color conversion panel (Fig. 10 and 13) that overlaps the display panel (the display panel 10 in Fig. 10 and 13), 
wherein the color conversion panel (Fig. 10 and 13) includes: 
a substrate (310 in Fig. 10 and 13) that overlaps the display panel (the display panel 10 in Fig. 10 and 13); 
a first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]) and a second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]) that are disposed between (Fig. 10 and 13) the substrate (310 in Fig. 10 and 13) and the display panel (the display panel 10 in Fig. 10 and 13); 
a blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) disposed on (Fig. 10 and 13) the substrate (310 in Fig. 10 and 13), the first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]), and the second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]), the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) including at least one of a first blue pigment and a first blue dye ([0045, 0057, 0087]); 
a first color conversion layer (330R in Fig. 10 and 13, [0060-0070]) overlapping the first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]) and including a semiconductor nanocrystal (331R in Fig. 10 and 13, [0066-0070]); 
a second color conversion layer (330G in Fig. 10 and 13, [0060-0070]) overlapping the second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]) and including a semiconductor nanocrystal (331G in Fig. 10 and 13, [0066-0070]); and 
a transmissive layer (320B in Fig. 10 and 13, [0071]) that overlaps the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]).
Lee does not explicitly point out that the blue layer is a low refractive index layer.
Horie teaches that (Fig. 1, [0119-0126, 0168], Table 1) a blue pigment layer is a low refractive index layer (Fig. 1, [0057, 0120, 0125-0126, 0138, 0168], since Horie teaches that the refractive index of the blue pigment is close to 1.50, the refractive index of the red pigment is close to 3.00, the refractive index of the green pigment is close to 2.00, and a blue color filter material is used the material for the low optical density layer 12a which has a refractive index of 1.51 in table 1,  Horie teaches that the blue pigment layer is a low refractive index layer).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Horie for the system of Lee such that in the system of Lee, the blue layer is a low refractive index layer. The motivation is that the manufacture process of a color filter substrate can advantageously be simplified, the overall reflection is reduced and the display quality is improved (Horie, [0119, 0174]).

Regarding claims 2-3, 9-11 and 13-14, Lee also teaches the following elements:
(Claims 2 and 13) the color conversion panel (Fig. 1 and Fig. 9-13, [0043-0080, 0120-0180]) includes a red light emission area (the area corresponding to 320R/330R in Fig. 10 and 13), a green light emission area (the area corresponding to 320G/330G in Fig. 10 and 13), a blue light emission area (the area corresponding to 320B/330B in Fig. 10 and 13), and a light blocking area (the area corresponding to 320R’, 320G’ and 320B’ in Fig. 1, 10 and 13, [0047]).
(Claims 3 and 14) a first thickness (H1 in Picture 1) of the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) overlapping (Fig. 10 and 13, Picture 1) the blue light emission area (the area corresponding to 320B/330B in Fig. 10 and 13) is different from (Fig. 10 and 13, Picture 1) a second thickness (H2 in Picture 1) of the blue layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) overlapping (overlapped along a tilted direction in Fig. 10 and 13, Picture 1) the red light emission area (the area corresponding to 320R/330R in Fig. 10 and 13). As stated in the rejections of claims 1 and 12, Lee in view of Horie already teaches that the blue layer is the low refractive index layer.
(Claim 9) the first color filter (320R and 320R’ in Fig. 10 and 13, [0045-0047]) includes: a first -first color filter (320R in Fig. 10 and 13) that overlaps the red light emission area (the area corresponding to 320R/330R in Fig. 10 and 13); and a first-second color filter (320R’ in Fig. 10 and 13) that overlaps the light blocking area (the area corresponding to 320R’, 320G’ and 320B’ in Fig. 1, 10 and 13, [0047]).
(Claim 10) the second color filter (320G and 320G’ in Fig. 10 and 13, [0045-0047]) includes: a second-first color filter (320G in Fig. 10 and 13) that overlaps the green light emission area (the area corresponding to 320G/330G in Fig. 10 and 13); and a second-second color filter (320G’ in Fig. 10 and 13) that overlaps the light blocking area (the area corresponding to 320R’, 320G’ and 320B’ in Fig. 1, 10 and 13, [0047]).
(Claim 11) the first-second color filter (320R’ in Fig. 10 and 13), the second-second color filter (320G’ in Fig. 10 and 13), and the low refractive index layer (320B and 320B’ in Fig. 10 and 13, [0045-0047]) overlap (Fig. 10 and 13) in the light blocking area (the area corresponding to 320R’, 320G’ and 320B’ in Fig. 1, 10 and 13, [0047]).

    PNG
    media_image1.png
    430
    507
    media_image1.png
    Greyscale

Picture 1, from Fig. 10 of Lee (US 2017/0076678)

Regarding claims 8 and 20, Lee does not teach the following elements. 
Horie teaches the following elements (Fig. 1, [0119-0126, 0168], Table 1):
(Claims 8 and 20) a refractive index of the low refractive index layer (13c in Fig. 1, [0057, 0120, 0125-0126, 0138, 0168]) is 1.51 (Table 1, [0138-0168]). According MPEP 2173.05(b)III. A. and the paragraph [0046] of the specification of the instant application (“about” may mean within one or more standard deviations, or within, for example, ±30% of the stated value), it would have been obvious to one of ordinary skill in the art to recognize that the claimed pitch range of about 1.1 to about 1.3 overlaps with the range disclosed by the prior art.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Horie for the system of Lee in view of Horie such that in the system of Lee in view of Horie, 
(Claims 8 and 20) a refractive index of the low refractive index layer is in a range of about 1.1 to about 1.3.
The motivation is that the manufacture process of a color filter substrate can advantageously be simplified, the overall reflection is reduced and the display quality is improved (Horie, [0119, 0174]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (1st interpretation) in view of Horie as applied to claim 3 and 14 above, and further in view of Tanaka (US 2005/0275343).
Regarding claims 4 and 15, Lee teaches the second thickness (H2 in Picture 1) is half of the first thickness (H1 in Picture 1). Lee does not teach the following elements. 
Tanaka teaches the following elements (Fig. 3-5):
(Claims 4 and 15) a first thickness of the blue layer (312/412/512 in Fig. 3-5, [0222, 0238, 0252]) overlapping (Fig. 3-5) the blue light emission area (Fig. 3-5) is 1.8 um ([0222, 0238, 0252]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ueki for the system of Lee in view of Horie such that in the system of Lee in view of Horie, the first thickness is 1.8 um, and the second thickness is 0.9 um. Therefore, Lee in view of Horie teaches that 
(Claims 4 and 15) the first thickness is in a range of about 1 um to about 6 um, and the second thickness is in a range of about 0.5 um to about 3 um.
The motivation is to increase brightness and emit light in the three primary colors required for full color display (Tanaka, [0026, 0228]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (1st interpretation) in view of Horie as applied to claim 1 and 12 above, and further in view of Ueki (US 2015/0042933).
Regarding claims 6 and 17, Lee teaches the transmissive layer (320B in Fig. 10 and 13, [0071]). Lee does not teach the following elements. 
Ueki teaches the following elements:
(Claims 6 and 17) the transmissive layer (15 in Fig. 1 and 10, [0051-0053, 0064-0065]) includes a second blue pigment ([0053]) or a second blue dye.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ueki for the system of Lee in view of Horie such that in the system of Lee in view of Horie, 
(Claims 6 and 17) the transmissive layer includes a second blue pigment or a second blue dye.
The motivation is to provide a fluorescent substrate that prevents the occurrence of the phenomenon in which the display color becomes faint (Ueki, [0011]).

Allowable Subject Matter
Claims 5, 7, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a color conversion panel or a display device as set forth in claims 5, 7, 16 and 18-19.
Regarding claims 5 and 16, none of the prior art discloses or suggests a color conversion panel or a display device recited in claims 1 and 12, respectively, wherein “a content of the first blue pigment or first blue dye included in the low refractive index layer is in a range of about 1 wt% to about 2 wt%” in combination with the other required elements of the claim.
Regarding claims 7 and 18, none of the prior art discloses or suggests a color conversion panel or a display device recited in claims 6 and 17, respectively, wherein “a content of the second blue pigment or the second blue dye included in the transmissive layer is greater than a content of the first blue pigment or the first blue dye included in the low refractive index layer” in combination with the other required elements of the claim.
Regarding claim 19, none of the prior art discloses or suggests a color conversion panel or a display device recited in claim 17, wherein “the first blue pigment is different from the second blue pigment, and the first blue dye is different from the second blue dye” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871